Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The IDS filed 3/4/2021, 4/8/2021, 6/18/2021 and 9/3/2021 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-9, 14-16, 20-22, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10 and 14-16 of U.S. Patent No. 10,890,881. See the corresponding table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the features of receiving premises data, determining rules associated to modes and sending message accordingly. The instant application differs in that it further recite a gateway device that receives data, determine rules associated with current mode, and send data message. At the time invention was made, one of ordinary skill in the art would have been motivated to employ a gateway to perform such functions because gateways are generally used to route data in and out of network. One of ordinary skill in the art would have been motivated to use a gateway in order to allow data to be communicated between different networks, thus expanding access.
Present Application
U.S. Patent No. 10,890,881
1.  A system comprising: a server device located external to a premises;  and a gateway device located at the premises and in communication with the server device, wherein the gateway device is configured to: receive, from the server 
device, data indicative of a current mode associated with the premises; receive, from a premises device located at the premises, premises data;  
determine, based on the current mode, a rule associated with the current mode;  determine, based on the rule associated with the current mode, a data message 
indicative of the premises data;  and send the data message indicative of the premises data. 
 
2.  The system of claim 1, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
3.  The system of claim 1, wherein the gateway device is configured to receive data indicative of the current mode associated with premises by receiving the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode.

7.  A device comprising: one or more processors;  and memory storing instructions that, when executed by the one or more processors, cause the 
device to: receive, from a server device located external to a premises, data indicative of a current mode associated with the premises;  receive, from a premises device located at the premises, premises data;  determine, based on the current mode, a rule associated with the current mode;  determine, based on the rule associated with the current mode, a data message indicative of the premises data;  and send the data message indicative of the premises data. 
 

8.  The device of claim 7, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
9.  The device of claim 7, wherein the instructions that, when executed by the one or more processors, cause the device to receive data indicative of the current mode associated with premises comprises instructions that, when executed by the one or more processors, cause the device to receive the data 
indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode. 

14.  A non-transitory computer-readable medium storing computer-executable 
instructions that, when executed, cause: receiving, by a gateway device located 
a premises and from a server device located external to the premises, data indicative of a current mode associated with the premises;  receiving, by the gateway device and from a premises device located at the premises, premises data;  determining, based on the current mode, a rule associated with the current mode;  determining, by the gateway device and based on the rule associated with the current mode, a data message indicative of the premises data;  and sending, by the gateway device, the data message indicative of the premises data. 
 
15.  The non-transitory computer-readable medium of claim 14, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
16.  The non-transitory computer-readable medium of claim 14, wherein receiving data indicative of the current mode associated with premises comprises receiving the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode. 

20.  A device comprising: one or more processors;  and memory storing instructions that, when executed by the one or more processors, cause the 
device to: receive, from a server device located external to a premises, data indicative of a current mode associated with the premises; receive, from a premises device located at the premises, premises data;  determine, based on a rule associated with the current mode, a type of message;  and send, based on the type of message, a data message indicative of the premises data. 
 

21.  The device of claim 20, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
22.  The device of claim 20, wherein the instructions that, when executed by 
the one or more processors, cause the device to receive data indicative of the 
current mode associated with premises comprises instructions that, when 
executed by the one or more processors, cause the device to receive the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode. 


27.  A non-transitory computer-readable medium storing computer-executable 
instructions that, when executed, cause: receiving, by a gateway device located 
at a premises and from a server device located external to the premises, data 
indicative of a current mode associated with the premises;  receiving, from a premises device located at the premises, premises data;  determining, based on a rule associated with the current mode, a type of message;  and sending, based on the type of message, a data message indicative of the premises data. 
 
28.  The non-transitory computer-readable medium of claim 27, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
29.  The non-transitory computer-readable medium of claim 27, wherein receiving data indicative of the current mode associated with premises comprises receiving the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode.

1.  A system comprising: a premises device located at a premises;  and a gateway device located at the premises and in communication with the premises device, wherein the gateway device is configured to: receive, from a remote 
server located external to the premises, data indicative of a current mode associated with the premises;  receive, from the premises device, premises 
data;  determine, based on a rule associated with the current mode, a type of message;  and send, based on the type of message, a data message indicative of the premises data. 
 



2.  The system of claim 1, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
3.  The system of claim 1, wherein the gateway device is configured to receive data indicative of the current mode associated with premises by receiving the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode.

8.  A method comprising: receiving, by a gateway device located a premises 
and from a remote server located external to the premises, data indicative of a 
current mode associated with the premises;  receiving, by the gateway device and from a premises device located at the premises, premises data;  
determining, based on the current mode, a rule associated with the current 
mode;  determining, by the gateway device and based on the rule associated with the current mode, a data message indicative of the premises data;  and sending, by the gateway device, the data message indicative of the premises data. 
 
9.  The method of claim 8, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
10.  The method of claim 8, wherein receiving data indicative of the current mode associated with premises comprises receiving the data indicative of the current mode based on one or more of: a user indication of the current 
mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode.








8.  A method comprising: receiving, by a gateway device located a premises 
and from a remote server located external to the premises, data indicative of a 
current mode associated with the premises;  receiving, by the gateway device and from a premises device located at the premises, premises data;  
determining, based on the current mode, a rule associated with the current 
mode;  determining, by the gateway device and based on the rule associated with the current mode, a data message indicative of the premises data;  and sending, by the gateway device, the data message indicative of the premises data. 
 



9.  The method of claim 8, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 

10.  The method of claim 8, wherein receiving data indicative of the current mode associated with premises comprises receiving the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode.


14.  A method comprising: receiving, by a gateway device located at a premises and from a remote server located external to the premises, data 
indicative of a current mode associated with the premises;  receiving, from a premises device located at the premises, premises data;  determining, based on a rule associated with the current mode, a type of message;  and sending, based on the type of message, a data message indicative of the premises data. 
 



15.  The method of claim 14, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
16.  The method of claim 14, wherein receiving data indicative of the current mode associated with premises comprises receiving the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode. 









14.  A method comprising: receiving, by a gateway device located at a premises and from a remote server located external to the premises, data 
indicative of a current mode associated with the premises;  receiving, from a premises device located at the premises, premises data;  determining, based on a rule associated with the current mode, a type of message;  and sending, based on the type of message, a data message indicative of the premises data. 
 




15.  The method of claim 14, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
16.  The method of claim 14, wherein receiving data indicative of the current mode associated with premises comprises receiving the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode. 
 



Claims 1-2, 7-8 and 14-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 26, 10, 17, 28 and 35 of copending Application No. 17/105,235 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the features of receiving premises data, determining rules associated to modes and sending message accordingly. The instant application differs in that it further recite a gateway device that receives data, determine rules associated with current mode, and send data message. At the time invention was made, one of ordinary skill in the art would have been motivated to employ a gateway to perform such functions because gateways are generally used to route data in and out of network. One of ordinary skill in the art would have been motivated to use a gateway in order to allow data to be communicated between different networks, thus expanding access.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present Application
Co-pending Application No. 17/105,235
1.  A system comprising: a server device located external to a premises;  and a 
gateway device located at the premises and in communication with the server device, wherein the gateway device is configured to: receive, from the server device, data indicative of a current mode associated with the premises;  receive, from a premises device located at the premises, premises data;  determine, based on the current mode, a rule associated with the current mode;  determine, based on the rule associated with the current mode, a data message indicative of the premises data;  and send the data message indicative of the premises data. 
 
2.  The system of claim 1, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 

7.  A device comprising: one or more processors;  and memory storing instructions that, when executed by the one or more processors, cause the 
device to: receive, from a server device located external to a premises, data indicative of a current mode associated with the premises; receive, from a premises device located at the premises, premises data; determine, based on the current mode, a rule associated with the current mode;  determine, based on the rule associated with the current mode, a data message indicative of the premises data;  and send the data message indicative of the premises data. 
 
8.  The device of claim 7, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 

14.  A non-transitory computer-readable medium storing computer-executable 
instructions that, when executed, cause: receiving, by a gateway device located 
a premises and from a server device located external to the premises, data indicative of a current mode associated with the premises;  receiving, by the gateway device and from a premises device located at the premises, premises data;  determining, based on the current mode, a rule associated with the current mode;  determining, by the gateway device and based on the rule associated with the current mode, a data message indicative of the premises data;  and sending, by the gateway device, the data message indicative of the premises data. 
 
15.  The non-transitory computer-readable medium of claim 14, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode.

19.  A system comprising: a premises device located at a premises;  and a first 
device located at the premises and configured to: receive, from the premises device, premises data;  determine, based on data indicative of a current mode associated with the premises, a rule associated with the current mode; determine, based on the rule associated with the current mode and the premises data, a data message;  and send the data message.








26.  The system of claim 19, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode.


10.  A device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: receive, from a premises device located at a premises, premises data;  determine, based on data indicative of a current mode associated with the premises, a rule associated with the current mode;  determine, based on the rule associated with the current mode and the premises data, a data message;  and send the data message.






17.  The device of claim 10, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode.

28.  A non-transitory computer-readable medium storing computer-executable 
instructions that, when executed, cause: receiving, by a first device located 
at a premises and from a premises device located at the premises, premises data; determining, based on data indicative of a current mode associated with the premises, a rule associated with the current mode; determining, by the first device and based on the rule associated with the current mode and the premises data, a data message; and sending, by the first device, the data message. 








35.  The non-transitory computer-readable medium of claim 28, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-10, 12, 13, 20-23, 25 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humphries et al. (US 5,621,662, hereinafter referred to as “Humphries”) in view of Gonzales et al. (US 6,834,208, hereinafter referred to as “Gonzales”).

	Regarding claim 7, Humphries teaches a device (abstract - The network comprises a host computer connected through a host interface to a plurality of nodes) comprising: 
	one or more processors (figure 6 – processor of the host device);  and 
	memory (figures 7A to 7C, memory U8) storing instructions that, when executed by the one or more processors, cause the device to: 
	receive data indicative of a current mode associated with the premises (col. 14, lines 15-17 - The particular action that the host computer 20 takes in response to an event depends in part upon the mode of operation of the security sub-system. Since operation depends on the mode, the data indicative of the current mode is implicitly received);  
		receive, from a premises device located at the premises, premises data (abstract - The host computer polls each node on the network to determine system configuration and to perform a diagnostic check on the system.);  
		determine, based on the current mode, a rule associated with the current mode (figures 14A-14C illustrate different modes, such as night, weekday and weekend modes; col. 14, lines 15-49, different modes have different rules of operations.);
		determine, based on the rule associated with the current mode, a data message indicative of the premises data  (col. 13, lines 53-65 - The host computer 20 will process the received message and, based upon the set up of the system);  and 
		send the data message indicative of the premises data (col. 13, lines 53-65 - the host computer 20 may transmit one or more messages to some components on the system.  These messages might trigger warning signals if an intruder is approaching the perimeter of the house or they might trigger alarm signals if the intruder attempts to enter the house.  Also, the messages might trigger a unique signal in response to a unique event, such as a fire alarm in response to the detection of smoke or fire.). 
	However, Humphries does not explicitly teach receiving, from a server device located external to a premises, receive data indicative of a current mode associated with the premises. In an analogous art, Gonzales teaches receiving, from a second device external to the premises, the data indicative of the current mode associated with the premises (col. 4, lines 17-40 - a house scene can be launched by another entity, such as software running on a personal computer or an external controller, that is able to broadcast a scene launch command containing the house scene identifier for that particular house scene.). At the time the invention was made, one of ordinary skill in the art would have been motivated to receive data indicative of current mode from a second device external from the premises in order for the premises to be monitored externally regardless of where the user is, thus making the monitoring more efficient. 
 
	Regarding claim 8, Humphries teaches the device of claim 7, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode (col. 21, lines 7-20 - a user can define a vacation mode.). 
 
	Regarding claim 9, Humphries teaches the device of claim 7, wherein the instructions that, when executed by the one or more processors, cause the device to receive data indicative of the current mode associated with premises comprises instructions that, when executed by the one or more processors, cause the device to receive the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode (col. 14, lines 38-40 – home owner can control all modes by entering his/her user code). 
 
	Regarding claim 10, Humphries teaches the device of claim 7, wherein the instructions that, when executed by the one or more processors, cause the device to send the data message comprises instructions that, when executed by the one or more processors, cause the device to send, to one or more of the server device or an additional premises device located at the premises, the data message (col. 13, lines 53-65 - the host computer 20 may transmit one or more messages to some components on the system). 
 
	Regarding claim 12, Humphries teaches the device of claim 7, wherein the instructions, when executed by the one or more processors, further cause the device to store a plurality of rules corresponding to a plurality of modes, wherein the plurality of rules comprise a first rule triggering a first type of message if data is received during a first mode and a second rule triggering a second type of message if the data is received during a second mode (figures 14A-14C illustrate different modes, such as night, weekday and weekend modes; col. 14, lines 15-49, different modes have different rules of operations.). 
 	Regarding claim 13, Humphries teaches the device of claim 7, wherein the device comprises one or more of gateway device or a network device figure 4: host computer 20 connected to network). 

	Claim 20 is rejected under the same rationale as claim 7. Claim 20 differs from claim 7 in that it further recites determine, based on a rule associated with the current mode, a type of message;  and send, based on the type of message, a data message indicative of the premises data. Nevertheless, Humphries teaches determine, based on a rule associated with the current mode (figures 14A-14C illustrate different modes, such as night, weekday and weekend modes; col. 14, lines 15-49, different modes have different rules of operations.), a type of message (col. 11, lines 57-64 - The message type is a two-byte segment that identifies up to 65,536 different types of messages.  An example of a message types is the reset message.  Other message types could include one for turning on lights, one for turning off lights, one for turning on the HVAC (Heating, Ventilating, Air Conditioning) system, or one for turning off an entertainment system.); and send, based on the type of message, a data message indicative of the premises data    (col. 11, lines 57-64 - The addressing scheme also uses a message type to identify the type of message that is being transmitted.). 

	Claims 21-23 and 25-26 are similar to claims 7-10, and 12-13, respectively, therefore are rejected under the same rationale. 


Allowable Subject Matter
Claims 1-6, 14-19, and 27-32 would be allowable if amended/persuasively argued/terminal disclaimer filed to overcome the double patenting rejection as set forth above. 
Claims 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11 and 24, the prior art of record does not teach further cause the device to determine, based on a mapping of a format associated with the premises device to a common format associated with mapping a plurality of data formats to a single format, a data value and processing the data value to determine the data message.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Kiko (US 2005/0125083) – automated operation and control of functions within a premises such as a residence.
2. Sotak et al. (US 2005/0108091) – controlling home management system by schedules. 
3. Arling et al. (US 2005/0096753) – home control and automation system.
4. Wimsatt (US 2004/0260407) – home automation control.
5. Naidoo et al. (US 2003/0062997) – home automation control from a gateway.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443